                                                                            FILE0
                                                                       ?. D!SJR1CT C©IIRT
                         3Un tjje ?Eniteb States! 2Bisftnct         '• OIV.


                        Jfor tlje ^otttljern JSisitnct of (^eorgfa^ ph i= 33
                                    ^a|>£ro£(£( ©ibisiion    CLERK AIIdA-
                                                                     SO. :isr. OF qa.
                                                   *
              JOSE FEBLES CASTILLO,
                                                   *


                         Petitioner,                        CIVIL ACTION NO.: 5:19-cv-115
                                                   *

                                                   *
                   V.
                                                   *

                                                   *
              TRACY JOHNS,
                                                   *


                         Respondent.               *




                                                ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 8.   Petitioner Jose Castillo


              O'Castillo") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DISMISSES without prejudice

              Castillo's 28 U.S.C. § 2241 Petition for failure to follow this

              Court's Order, DENIES as moot Respondent's Motion to Dismiss,

              and DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal.        Additionally, the Court

              DENIES Castillo in forma pauperis              ynf apdeal.

                   SO ORDERED, this                                          /   2020.




                                          HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
